

115 HR 3510 IH: Recalled Veterans Protection Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3510IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Schrader introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to exempt members of the Armed Forces who voluntarily separate from active duty and incur a service-connected disability after being recalled to active duty from the requirement to repay voluntary separation pay. 
1.Short titleThis Act may be cited as the Recalled Veterans Protection Act of 2017. 2.Exemption from repayment of voluntary separation paySection 1175a(j) of title 10, United States Code, is amended— 
(1)in paragraph (1) by striking paragraphs (2) and (3) and inserting paragraphs (2), (3), and (4); (2)by redesignating paragraph (4) as paragraph (5); and 
(3)by inserting after paragraph (3) the following new paragraph:  (4)This subsection shall not apply to a member who— 
(A)is involuntarily recalled to active duty or full-time National Guard duty; and (B)in the course of such duty, incurs a service-connected disability (as defined in section 101 of title 38, United States Code).. 
